            Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 1 of 28



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MARS, INCORPORATED,                                       Civil Action No. _____________
6885 Elm St.
McLean, VA 22101,
                                                          JURY TRIAL DEMANDED
                    Plaintiff,
       v.

JACEK SZARZYNSKI,
Chaussee de Tervuen 195
1410 Waterloo, Belgium;

JAB HOLDING COMPANY, LLC,
1700 Pennsylvania Ave., N.W.
Suite 801
Washington, DC, 20006; and

PRET PANERA HOLDING COMPANY, INC.,
1700 Pennsylvania Ave., N.W.
Suite 801
Washington, DC, 20006,

                    Defendants.

 COMPLAINT FOR DAMAGES, AND DECLARATORY AND INJUNCTIVE RELIEF

       1.      Mars, Incorporated brings this action to redress Jacek Szarzynski’s theft of

thousands of confidential and proprietary Mars documents, reflecting valuable trade secrets like

highly-sensitive financial data. Szarzynski’s misconduct did not stop there, however: he shared

Mars’ confidential and proprietary information with his new colleagues at JAB Holding

Company, LLC (“JAB”), a Mars competitor he joined after a 24-year career at Mars.

                                           * * * * *

       2.      This story begins in a family kitchen over 100 years ago, when two members of

the Mars family discovered their passion for sweets. Since then, the family owned Mars

company, based in McLean, Virginia, has shared its affection for food with customers, creating



                                                1
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 2 of 28



some of the best-known (and loved) brands in the world: M&M’s, Snickers, Twix, Milky Way,

Skittles, and Uncle Ben’s.

       3.       Mars is not just synonymous with food; it has brought its science-powered

business to pet care, creating products and services that pets, too, love: brands like Pedigree,

Royal Canin, and Whiskas, and pet-health services through Banfield Pet Hospital and VCA, Inc.,

among others.

       4.       Szarzynski was a longtime Mars employee and executive who left Mars in

February 2019 to become a partner in District of Columbia-based JAB and to serve as the Chief

Operating Officer and Chief Financial Officer of its DC-based subsidiary, Pret Panera Holding

Company, Inc.

       5.       Pret Panera owns multiple food and drink businesses such as Panera Bread

Company, Pret A Manger, Caribou Coffee Company, and Espresso House. In addition, the JAB

family of companies own a number of other coffee and food businesses, as well as a majority

stake in Compassion-First Pet Hospitals and National Veterinary Associates.

       6.       While still working for Mars, Szarzynski downloaded at least 6,166 documents

from his Mars laptop, including thousands of confidential and proprietary Mars documents, onto

a personal hard drive.

       7.       The Mars documents Szarzynski took contained valuable trade secrets and

competitively-sensitive information, including (i) Mars financial results at a product-by-product,

country-by-country, and global level; (ii) financial projection data; (iii) forward-looking strategic

business planning for Mars’ businesses on a country-by-country basis; and (iv) Mars acquisition

opportunities. The filenames of the documents themselves confirm their value to Mars, and thus

their business sensitivity. By way of example: “Vet Health International Strategy x Board-5-10-




                                                  2
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 3 of 28



18,” “Portfolio assessment – Food View and summary of approach,” and “Mars Inc strategy –

Segment presentation – Food.”

       8.      Many of the documents bore no relationship to Szarzynski’s then role at Mars.

Indeed, although Szarzynski was then the Global Chief Financial Officer of Mars Petcare, he

downloaded, for example, confidential documents related to Mars’ food business, along with

Mars Corporate information.

       9.      Following his departure from Mars, Mars wrote to Szarzynski (and copied JAB)

asking if Szarzynski had retained Mars information. He denied any wrongdoing.

       10.     Szarzynski’s reply tracked similar correspondence Mars had received from other

former Mars employees and executives who had departed for JAB, suggesting that JAB drafted,

or participated in the drafting of, that response.

       11.     Troubled by Szarzynski’s pat response, Mars undertook a lengthy and expensive

forensic examination to confirm Szarzynski’s denials.

       12.     Mars was right to be wary, as the examination of Szarzynski’s Mars laptop

revealed Szarzynski’s theft.

       13.     Confronted with those damning forensic results, Szarzynski backtracked, and both

he and JAB admitted that he had indeed taken a trove of confidential Mars documents.

       14.     The misconduct was even more egregious, however. Szarzynski admitted both to

uploading the confidential and proprietary documents onto a JAB-owned laptop and to sharing

Mars documents with multiple JAB and Pret Panera colleagues.

       15.     Not only was Szarzynski’s misuse of Mars documents known to multiple JAB and

Pret Panera employees, but also it apparently was not viewed as problematic. As far as Mars can

tell, no one at JAB flagged this unlawful activity as improper. JAB and Pret Panera simply




                                                     3
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 4 of 28



accepted the Mars documents Szarzynski offered up without any concern for the legality (or

morality) of this conduct.

                                         THE PARTIES

       16.      Plaintiff Mars, Incorporated is a corporation organized and existing under the

laws of the State of Delaware with its principal place of business and corporate headquarters in

McLean, Virginia.

       17.      Defendant Jacek Szarzynski is a Polish national residing in Belgium who

regularly conducts business in the District of Columbia. Szarzynski is a partner in DC-based

JAB Holding Company, LLC and the Chief Operating Officer of DC-based Pret Panera Holding

Company, Inc.

       18.      Defendant JAB Holding Company, LLC is a private limited-liability company

organized and existing under the laws of the State of Delaware with its principal place of

business and corporate headquarters in the District of Columbia.

       19.      Defendant Pret Panera Holding Company, Inc. is a corporation organized and

existing under the laws of the State of Delaware with its principal place of business and

corporate headquarters in the District of Columbia.

       20.      Non-party JAB Holding Company, s.à r.l. is a limited-liability company organized

and existing under the laws of Luxembourg with its principal place of business in Luxembourg.

JAB Holding Company, s.à r.l. is the ultimate parent company of JAB Holding Company, LLC;

Pret Panera Holding Company, Inc.; and all other JAB-affiliated entities.

                                 JURISDICTION AND VENUE

       21.      This action alleges violations of the Defend Trade Secrets Act, 18 U.S.C. § 1836

et seq. The Court has subject-matter jurisdiction over that claim under 28 U.S.C. § 1331, and it




                                                 4
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 5 of 28



has jurisdiction over the remaining state-law claims under 28 U.S.C. § 1367 because they arise

from a nucleus of operative fact common to the federal-law claim.

       22.     The Court has personal jurisdiction over each of the Defendants. JAB and Pret

Panera are residents of the District of Columbia, and Szarzynski has the requisite contacts with

the District of Columbia such that, under the circumstances, it is fair and reasonable to require

him to come to the Court to defend this action because he purposefully availed himself of the

benefits and protections offered by the District of Columbia.

       23.     Szarzynski is a partner in DC-based JAB, a role he has publicly acknowledged,

including on his LinkedIn profile. He is also the Chief Operating Officer of its DC-based

subsidiary, Pret Panera Holding Company, Inc.

       24.     In these roles, Szarzynski regularly travels (and travelled) to DC for meetings at

JAB and Pret Panera’s DC offices, including taking trips to DC for that purpose while still at

Mars. Moreover, Szarzynski’s theft and subsequent use and sharing of Mars’ information was in

furtherance of his work on behalf of these DC entities. That Szarzynski was physically in DC for

meetings with JAB and Pret Panera and also repeatedly interacted with others in DC supports the

strong inference that he shared Mars’ information in DC. Additionally, as detailed below,

Szarzynski defrauded Mars by incurring JAB-related business expenses in DC which were paid

for by Mars because he falsely represented them to be Mars business expenses.

       25.     Szarzynski is subject to DC’s long arm statute, D.C. Code § 13-423(a), because:

(i) he transacted business in DC; (ii) he contracted to supply services in DC; and (iii) he caused

tortious injury in DC by an act or omission in DC. In all instances, an exercise of personal

jurisdiction over Szarzynski is consistent with the United States Constitution.

       26.     Venue is proper in the Court under 28 U.S.C. § 1391(b)(2) because a substantial




                                                 5
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 6 of 28



part of the events that give rise to the claims occurred in DC, including for the reasons detailed in

the two preceding paragraphs.

                                  FACTUAL ALLEGATIONS

I.     SZARZYNSKI STOLE MARS’ CONFIDENTIAL BUSINESS DOCUMENTS AS
       HE BEGAN WORKING FOR JAB AND PRET PANERA

       27.     Szarzynski started working for Mars in the mid-1990s as an employee; he later

became a trusted executive. Indeed, Szarzynski held executive positions in three different Mars

businesses, serving as Global Chief Financial Officer of Mars Drinks from 2007 through 2012,

Global Chief Financial of Mars Food from 2012 through 2015, and Global Chief Financial

Officer of Mars Petcare from 2016 through the end of his 24-year tenure at Mars.

       28.     On November 8, 2018, Szarzynski announced that he would be leaving Mars

effective February 8, 2019 because he had “received a fantastic opportunity to work for JAB as a

Partner and COO/CFO of Pret Panera.” In his resignation letter, Szarzynski promised that, until

his departure, he was “fully committed to … deliver on [his] duties to the best exten[t] possible.”

       29.     When Szarzynski announced his intended departure, Mars had no reason to think

he would betray the company in favor of JAB. After all, on top of background law prohibiting

him from misappropriating Mars’ trade secrets and confidential information, Szarzynski also was

legally barred from using Mars’ information by confidentiality agreements (and stood to lose

significant compensation if he violated them). For example, one of those agreements precludes

Szarzynski from “us[ing] or disclos[ing] ‘Confidential Information,’”—which is defined as

“information about the Mars businesses”—“outside of [his] employment with Mars and for any

purpose other than the benefit of Mars.”

       30.     Moreover, at that time, Szarzynski worked in pet care, which was not then among

JAB’s business lines. Unbeknownst to Mars, however, JAB was in the process of acquiring



                                                 6
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 7 of 28



veterinary hospital chains, which brought JAB into direct competition with Mars Petcare.

       31.     Given his long tenure at Mars and his close relationship with Mars employees and

executives, Mars attempted to ease Szarzynski’s transition to his new employer. Specifically,

Mars paid for Szarzynski to receive tax advice about the effect of leaving Mars and joining JAB,

and his Mars supervisor allowed him to take time off to attend a handful of JAB meetings prior

to his departure from Mars.

       32.     Szarzynski repaid these professional courtesies by repeatedly abusing Mars’

support and trust.

       33.     Even before he had revealed his intention to leave Mars, Szarzynski had taken

steps to aid JAB at Mars’ expense, performing work for JAB, traveling to meet with JAB

personnel, communicating with JAB personnel by phone and by email, accessing numerous key

Mars documents unrelated to the work he was then performing for Mars, and downloading

thousands of confidential Mars documents to a personal hard drive.

       34.     Szarzynski also billed Mars for his JAB-related travel expenses, without

disclosing that they were JAB-related and without reimbursing Mars.

       A.      Szarzynski Downloaded Thousands of Confidential and Proprietary Mars
               Documents.

       35.     On August 21, 2018, Szarzynski accessed documents stored on a Mars intranet

that included Mars’ confidential and proprietary information about Mars’ food business.

Although Szarzynski previously had worked in this business, the documents would have been of

no use to him in his then-current role as Global CFO of Mars Petcare.

       36.     Szarzynski did not just access Mars confidential documents; he took them as well.

       37.     For example, on September 1, 2018, he forwarded an email about Mars’ search

for a new CFO of Global Pet Nutrition to his personal Gmail account. The email identified the



                                               7
              Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 8 of 28



most desirable candidates and contained an attachment that detailed the work history and

qualifications of these candidates. Szarzynski did not have permission to forward this email to

his personal account or retain it after he left Mars.

       38.      That was just a warm up. On September 16, 2018, Szarzynski installed two

personal USB drives to his Mars laptop. Shortly thereafter, he downloaded 6,166 documents to

at least one of those drives. Many were Mars confidential and proprietary business documents

reflecting valuable trade secrets about strategic planning, potential acquisition targets, and

profitability in particular markets. Such documents are used in Mars’ businesses.

       39.      The filenames of the documents bear out their confidentiality and bespeak the

valuable trade secrets in them. They include, for example:

            “Vet Health International Strategy x Board-5-10-18”

            “Japan Market insights”

            “Portfolio assessment – Food View and summary of approach”

            “Mars Inc strategy – Segment presentation – Food”

Szarzynski, of course, had no right to take or retain any Mars documents.

       40.      Mars safeguards its documents to protect them from public disclosure by (among

other things) making confidentiality provisions part of employment packages, limiting access to

confidential information to Mars personnel with a business need for the information, requiring

Mars personnel to encrypt and password-protect confidential information when transmitting or

storing such information electronically, requiring hard copies of documents containing

confidential information to be shredded after use, requiring passwords to access Mars devices

such as laptops, and requiring two-factor identification for remote log-in to Mars systems.

       41.      As to executives like Szarzynski who have access to the most-sensitive business



                                                   8
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 9 of 28



documents, Mars further protects its information by conditioning incentive compensation on

non-disclosure agreements.

       42.     Szarzynski’s downloading was massive and included a broad range of

confidential and proprietary Mars documents about multiple global business sectors. Despite the

broad sweep of Szarzynski’s theft, the forensic evidence shows that Szarzynski carefully targeted

the Mars documents he unlawfully download.

       43.     The metadata of the purloined files show the specific time each file was

downloaded. That metadata shows time gaps during the downloading, which establish that

Szarzynski did not indiscriminately drag and drop or cut and paste. Instead, he selected specific

files and folders to take over an extended timeframe—leaving behind unwanted material.

       44.     Further evidencing his conscious curating, Szarzynski maintained his electronic

documents in a complex filing system with hundreds of carefully labeled folders and subfolders.

The folder names Szarzynski used are descriptive, enabling him to know at a glance the types of

documents contained in them. Examples of the folders from which Szarzynski downloaded

documents include “Strategy China Ambition 2025,” “Segment FOOD Market_North America,”

and “TEAM_FoodFinanceLeadershipTeam.”

       45.     Some of the Mars documents Szarzynski downloaded related to the company’s

food business, which would have been no use to him in his then-current role as the Global Chief

Financial Officer of Mars Petcare.

       46.     Mars was not aware of Szarzynski’s downloading at the time. It came to light

only through forensic examinations after Szarzynski’s departure. Nor does Mars believe that

those examinations to date have uncovered the full breadth of Szarzynski’s misconduct.

       47.     For example, Szarzynski’s September 16, 2018 downloading coincides with just




                                                9
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 10 of 28



one of several instances when Szarzynski installed personal hard drives on his Mars laptop. On

three other instances (September 11, 2018, October 23, 2018, and December 4, 2018),

Szarzynski was in DC—likely evidencing that he downloaded Mars information while in DC.1

       48.     What the forensic evidence has shown to date may just be the tip of the iceberg.

That is the more plausible inference given Szarzynski’s known (and, indeed, admitted) conduct.

       B.     Szarzynski’s JAB and Pret Panera Meetings Coincided with His Mass
              Downloading and Installation of Personal Hard Drives.

       49.     Around the same time he downloaded thousands of Mars documents, Szarzynski

was negotiating a contract to become Chief Operating Officer and Chief Financial Officer of

DC-based Pret Panera.

       50.     Szarzynski also was beginning a series of conversations and meetings—in

Belgium, Paris, London, and DC—with JAB and Pret Panera executives and employees.

       51.     On October 4, 2018—less than three weeks after Szarzynski downloaded

thousands of confidential Mars documents onto a personal hard drive and three weeks before he

connected another personal hard drive to his computer (in DC)—Szarzynski met with JAB’s

CEO in Belgium.

       52.     On December 4, 2018, while in DC, Szarzynski had another conversation with

JAB’s CEO. This conversation occurred just hours after Szarzynski had installed yet another

personal hard drive on his Mars laptop.

       53.     A week later, on December 11 and 12, 2018, Szarzynski had FaceTime meetings




1 In some instances, forensic traces allow experts to determine what a user did with an external
hard drive based on analysis of the user’s computer, even without access to the external drive
itself. That was the case with Szarzynski’s September 16 downloading. In other instances, such
as Szarzynski’s DC activity, access to the external drive is necessary to determine what the user
downloaded. Mars does not have access to the drives Szarzynski connected while in DC.


                                               10
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 11 of 28



with JAB’s CEO.

       54.     On December 20, 2018, Szarzynski met with Pret Panera employees and

executives at a consultant’s Paris offices to discuss business strategy.

       55.     A few days after that, Szarzynski had dinner in Rome with consultants he had

previously worked with while at Mars to involve them in his new work for Pret Panera. The

consultants later worked with Szarzynski and Pret Panera on business strategy.

       56.     In January 2019, Szarzynski traveled to the United States to visit Mars

headquarters in McLean Virginia, but tacked on extra travel days for JAB and Pret Panera

business in DC and London.

       57.     Specifically, after attending to Mars business in Virginia and DC on January 7

and 8, Szarzynski shifted gears and performed work for JAB and Pret Panera on January 9 and

10 in DC, and January 11 in London.

       58.     On January 9, Szarzynski attended a full-day meeting at JAB and Pret Panera’s

DC headquarters. He began his day by stopping at a Panera restaurant for breakfast while en

route from the Park Hyatt Washington, DC to JAB and Pret Panera’s Pennsylvania Avenue

offices, an expense charged as a Mars business expense. (One wonders if he told his future

colleagues that he visited their restaurant.) After his full-day meeting ended, he attended a JAB

team dinner at DC’s Mirabelle restaurant before returning to his hotel.

       59.      Although he had no Mars-related work on January 9 that required him to be in

DC for another night, he nevertheless charged that evening’s hotel room at the Park Hyatt as a

Mars-related business expense.

       60.     On January 10, Szarzynski had breakfast at the Park Hyatt’s Blue Duck Tavern

before heading to JAB and Pret Panera’s DC headquarters for a half-day meeting. Szarzynski




                                                 11
              Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 12 of 28



again charged this meal as a Mars business expense.

        61.       After finishing his JAB business meeting, Szarzynski took an Uber to Dulles for a

flight to London so that he could attend to further JAB business at JAB’s London offices on

January 11. Szarzynski had Mars book and pay for his flight, and charged the Uber ride as if it

were a Mars business expense.

        62.       Once in England for JAB business, Szarzynski took the Heathrow Express airport

rail into London and purchased a London Underground ticket for local travel. Szarzynski had

Mars book and pay for the airport rail ticket as if it were for Mars business; he submitted the

London Underground ticket to Mars for reimbursement.

        63.       In the several days after his January 11, 2019 JAB meeting, Szarzynski accessed

documents stored on a Mars intranet, which included confidential information about Mars’ food

business. (The folders accessed included titles such as “HH Panel Snackfood.”) Again, such

food-related documents bore no relationship to the work Szarzynski was performing for Mars.

On one of the days that Szarzynski accessed these documents, he also opened files that appear to

have been work for JAB, such as a document entitled “Pret Panera Holding Discussion v1.”

        64.       On January 21, 2019, Szarzynski had a FaceTime meeting with Tim Hennessy,

the Minneapolis-based CFO of Caribou Coffee, a business owned by Pret Panera.

        65.       Three days later, Szarzynski made a second JAB-related trip to London at Mars’

expense. He instructed his assistant to book a first-class round trip train ticket from Brussels to

London for a meeting with JAB and falsely led his assistant to believe JAB would pay Mars back

for the ticket.

        66.       That same day, Szarzynski forwarded a Mars Petcare employee’s analysis from

his Mars email to his new JAB email account.




                                                  12
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 13 of 28



       67.     In early February 2019, just prior to his formal departure from Mars, Szarzynski

returned to DC for further meetings at JAB and Pret Panera’s headquarters. On February 4

through 8, Szarzynski attended meetings about Pret a Manger, Peet’s Coffee, and Krispy Kreme

Donuts, before moving on to New York for additional meetings the next week (after his

departure from Mars) for Panera Bread.

       68.     Neither Peet’s Coffee nor Krispy Kreme Donuts are under the Pret Panera

umbrella. This is troubling. JAB and Szarzynski have asserted that Szarzynski is “siloed” in

Pret Panera and is not permitted to work on any other JAB business matters (and, in particular,

that he is walled off from JAB’s recently acquired veterinary businesses). Szarzynski’s work for

other JAB brands suggests that, in practice, no such “silo” exists.

       69.     In fact, Szarzynski emailed news articles about Mars’ veterinary business strategy

to top JAB executives. That Szarzynski shared information about Mars’ veterinary business with

JAB—despite purportedly being walled off from that JAB business—increases Mars’ concern

that Szarzynski is using the confidential Mars pet care business documents he unlawfully

retained following his departure from Mars to assist JAB.

II.    SZARZYNSKI AND JAB’S STRATEGY OF DENIAL COMPOUNDS THEIR
       MISCONDUCT

       70.     Mars has additional reasons to doubt Szarzynski and JAB’s assurances, as

Szarzynski and JAB repeatedly have made misleading and false statements about Szarzynski’s

misconduct.

       71.     Mars’ general counsel wrote Szarzynski (copying JAB) on May 19, 2019 to

remind him of his ongoing obligations to Mars, including that he was precluded from using

confidential Mars information in connection with his JAB work.

       72.     In response, Szarzynski and JAB denied that Szarzynski had retained, used, and



                                                13
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 14 of 28



disclosed Mars confidential information. Indeed, Szarzynski:

            Agreed that he “cannot disclose, or use for [his] own benefit or the benefit of a third

             party, certain secret or confidential or private information relating to Mars’ business

             or its clients, employees or directors.”

            “[A]cknowledge[d his] on-going commitments” not to disclose “such confidential

             information.”

            Asserted that he “had no intention to disclose any confidential information” that

             “would violate [his] ongoing obligations.”

            Relayed a message from JAB that JAB had not used and would not use “confidential

             information of Mars” and that JAB “recognizes Mars’ right to protect its confidential

             information.”

            Conveyed that JAB would “assure” Szarzynski was “in compliance with” his

             “obligations to Mars.”

       73.      Those false assertions were of a piece with JAB-directed assurances that other

former Mars executives and senior employees gave Mars after departing for JAB. Over the

years, several former Mars executives and senior employees have joined JAB. Mars sent letters

similar to that sent to Szarzynski to other former Mars individuals, with copies to JAB’s

Managing Partner and CEO.

       74.      Each of those former Mars individuals responded by denying any wrongdoing and

stating that he or she had not used Mars’ information to aid JAB—like Szarzynski. The letters’

similarity suggests that JAB coordinated the responses.

       75.      When Mars subsequently confronted Szarzynski and JAB with the results of

Mars’ forensic examination, they changed their tune, admitting that Szarzynski had taken and



                                                   14
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 15 of 28



retained Mars’ confidential information. Indeed, they conceded that Szarzynski continued to

retain the Mars documents he had downloaded even after receiving the May 19, 2019 letter from

Mars and that he had also uploaded Mars’ documents onto his JAB-issued laptop.

       76.     Szarzynski and JAB also admitted that Szarzynski repeatedly had shared stolen

Mars documents with his new colleagues at JAB.

       77.     Despite being caught red-handed, Szarzynski and JAB attempted to downplay

their misconduct by making additional misrepresentations to Mars.

       78.     Szarzynski and JAB asserted that Szarzynski’s real purpose in downloading

thousands of confidential Mars documents was to preserve his personal information. They

asserted that his personal information was “thoroughly intermingled” with his Mars documents,

forcing him to “indiscriminately download[] all of his files” so that he would not “lose access to

potentially important ... personal tax and financial documents, personal photographs, [and]

personal communications.” Not so.

       79.     First, Szarzynski’s personal files and work files were not “intermingled”—the

forensic evidence shows they were carefully sorted into clearly labeled folders and subfolders.

If, for example, Szarzynski’s goal were preserving personal photographs, he would not have

gone looking for snapshots from his family vacations in folders labeled “Strategy China

Ambition 2025” or “Segment FOOD Market_North America,” both of which he downloaded

onto his personal hard drive.

       80.     Second, Szarzynski did not “indiscriminately download[] all of his files.” Rather,

the forensic evidence shows he carefully selected the specific folders, subfolders, and documents

within folders that he wanted to retain, leaving behind unwanted material. This deliberate-

selection approach was more time consuming than indiscriminate downloading. It would have




                                                15
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 16 of 28



been much faster simply to dump all of the documents onto an external hard drive than to pick

and choose which documents to take.

       81.     Third, Szarzynski’s admitted actions after downloading the confidential Mars

documents are wholly inconsistent with his purported justification for having done so in the first

place. If Szarzynski’s goal were to preserve personal documents, he would not have needed to

subsequently transfer confidential Mars documents to his JAB-issued laptop. Nor would he

repeatedly have provided confidential Mars documents to his new colleagues.

       82.     It is disturbing that no one at JAB or Pret Panera sounded the alarm when

presented with stolen Mars documents. His new colleagues instead appear to have accepted the

stolen confidential Mars materials without question. Because JAB and Pret Panera’s other

employees and executives chose to acquire and retain Mars confidential documents, the harm to

Mars was exacerbated.

       83.     While JAB and Pret Panera failed to act, there can be no question they knew or

had reason to know that Szarzynski was not permitted to use, retain, or share confidential Mars

information. As sophisticated business entities, JAB and Pret Panera know the law and common

business practices. And even if they did not, Mars copied JAB’s CEO on its May 2019 letter to

Szarzynski reminding him of his confidentiality obligations. Szarzynski’s response made clear

that JAB understood that it could not review or use Mars confidential information:

       JAB has assured me that ... it has no intent to attempt to obtain or utilize confidential
       information of Mars in connection with the operation of Compassion-First Pet
       Hospitals or any of its other businesses. JAB has indicated to me that it recognizes
       Mars’ rights to protect its confidential information ....

       84.     In fact, JAB’s CEO recognized the competitive value of protecting JAB’s own

trade secrets in an email to Szarzynski prior to Szarzynski’s departure from Mars: “[I]t is always

good to keep our secrets as a competitive advantage ....”



                                                  16
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 17 of 28



       85.     And yet, Szarzynski’s new colleagues did not sound the alarm when Szarzynski

unlawfully shared Mars’ trade secrets with them. Perhaps the recipients’ silence is explainable

as a culture of wrongdoing at JAB and Pret Panera. After all, management, up to JAB’s CEO,

had been warned that Mars suspected its confidential information might be improperly used by

or shared by former Mars employees and executives. Rather than come clean, JAB’s executives

chose to cover up the misconduct and were (at least) complicit in Szarzynski’s lies.

       86.     Consistent with their pattern of false denials, Szarzynski and JAB also initially

asserted that Szarzynski had not billed Mars for JAB-related business expenses.

       87.     Indeed, Szarzynski and JAB falsely asserted that Szarzynski had only attended

two JAB-related meetings prior to departing from Mars, one in Paris in December 2018 and one

in DC in January 2019. The records of his JAB-related travel while working at Mars are far

more extensive. And when confronted with specifics of the instances Szarzynski billed Mars for

that JAB travel, Szarzynski and JAB argued that the expense fraud that Mars had uncovered

constituted an “innocent and immaterial” mistake.

       88.     Szarzynski’s actions were neither innocent or immaterial—Szarzynski repeatedly

charged JAB-related expenses to Mars and had Mars book and pay for JAB-related travel, falsely

claiming the expenses were related to his work for Mars.

       89.     Against this backdrop of repeated wrongdoing, false denials, and minimization,

Mars has no faith that anything short of a full forensic investigation of Szarzynski and JAB,

followed by a permanent injunction barring their further use of Mars’ documents and a Court-

ordered purge of all Mars materials in their possession will remedy this situation. Therefore, in

addition to legal claims for damages, Mars also seeks equitable relief.




                                                17
             Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 18 of 28



                           FIRST CLAIM FOR RELIEF
                 VIOLATION OF THE DEFEND TRADE SECRETS ACT
                              Against All Defendants

       90.     Mars repeats and realleges each and every allegation set forth above and

incorporates them herein by reference.

       91.     Szarzynski downloaded confidential and proprietary Mars business information to

a personal hard drive, uploaded confidential and proprietary Mars business information to his

JAB-issued laptop, and shared confidential and proprietary Mars business information on a

number of occasions with his colleagues at JAB and Pret Panera.

       92.     The confidential and proprietary information relates to Mars products and

services, which are sold in interstate and foreign commerce. Just by way of example, Szarzynski

downloaded confidential and proprietary information related to Mars brands such as Uncle Ben’s

rice, which is sold nationwide and internationally. Szarzynski also downloaded confidential and

proprietary Mars business information related to the nationwide and international food markets

and the nationwide and international market for veterinary services.

       93.     The confidential and proprietary information Szarzynski downloaded, used, and

provided to JAB included Mars’ trade secrets.

       94.     Mars protects its confidential business information by (among other things),

making confidentiality provisions part of employment packages, limiting access to confidential

information to Mars personnel with a business need for the information, requiring Mars

personnel to encrypt and password-protect the confidential information when transmitting or

storing them electronically, requiring hard copies of documents containing confidential

information to be shredded after use, requiring passwords to access Mars devices such as laptops,

and requiring two-factor identification for remote log-in to Mars systems. Such information was




                                                18
               Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 19 of 28



accessible to Szarzynski by virtue of his high-level executive positions at Mars.

        95.      In addition to limiting access to such information, Mars requires executives like

Szarzynski who do have access to such information to sign contracts that restrict their ability to

disclose and share such information.

        96.      Mars’ confidential and proprietary information, including its trade secrets, derive

independent economic value from not being generally known to and not being readily

ascertainable through proper means by another person who can obtain economic value from the

disclosure or use of the information. That information is used in Mars’ businesses.

        97.      Mars’ trade secrets would be difficult and expensive for a competitor to acquire

by fair means, and Mars spends a significant amount of money and effort in developing its trade

secrets for its businesses’ benefit.

        98.      Looking just at the names of some of the documents bespeaks their confidentiality

and importance to Mars: “Vet Health International Strategy x Board-5-10-18,” “Japan Market

insights,” “Portfolio assessment – Food View and summary of approach,” and “Mars Inc strategy

– Segment presentation – Food.”

        99.      Szarzynski had no right to take or retain Mars’ information, which included

documents concerning Mars’ finances, strategic planning, potential acquisition targets, and

profitability in particular markets. Such information falls within the statutory definition of “trade

secret,” which includes “all forms and types of financial, business, scientific, technical,

economic, or engineering information.” 18 U.S.C. § 1839(3).

        100.     JAB and Pret Panera knew or had reason to know that Szarzynski was not

permitted to use, retain, or share confidential Mars business information, because of their

background knowledge of statutory and common law and business practices, as well as because




                                                  19
              Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 20 of 28



Mars copied JAB’s CEO on a May 2019 letter to Szarzynski reminding him of his confidentiality

obligations. JAB and Pret Panera nonetheless acquired Mars trade secrets from Szarzynski.

       101.     Szarzynski, JAB, and Pret Panera are liable for these acts under 18 U.S.C. § 1836.

       102.     To the extent that some of the relevant conduct occurred overseas, the Court can

address that conduct under 18 U.S.C. § 1837 because acts in furtherance of the violation of the

Defend Trade Secrets Act occurred in the United States. Among other acts, in his capacity as

COO of a DC-based company, Szarzynski shared Mars trade secrets with his United States-based

JAB and Pret Panera colleagues.

       103.     Mars did not authorize or consent to the disclosure or use of its trade secrets.

       104.     Mars is entitled to compensatory damages for its losses caused by the

misappropriation of its trade secrets under 18 U.S.C. § 1836(b)(3)(B)(i)(I), as well as damages

for the unjust enrichment to Szarzynski, Pret Panera, and JAB by virtue of their misappropriation

under 18 U.S.C. § 1836(b)(3)(B)(i)(II).

       105.     Szarzynski’s, JAB’s, and Pret Panera’s acts have been willful and malicious such

that exemplary damages are warranted under 18 U.S.C. § 1836(b)(3)(C).

       106.     Szarzynski’s, JAB’s, and Pret Panera’s conduct also has caused irreparable and

incalculable harm to Mars, and the injuries are ongoing. Unless enjoined, Szarzynski’s, JAB’s,

and Pret Panera’s conduct will cause further irreparable and incalculable injuries—among others,

the continued use of Mars’ trade secrets in the furtherance of their own business—for which

Mars has no adequate remedy at law. Mars therefore seeks injunctive relief under 18 U.S.C. §

1836 (b)(3)(A).




                                                 20
              Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 21 of 28



                     SECOND CLAIM FOR RELIEF
VIOLATION OF THE DISTRICT OF COLUMBIA UNIFORM TRADE SECRETS ACT
                        Against All Defendants

       107.     Mars repeats and realleges each and every allegation set forth above and

incorporates them herein by reference.

       108.     Szarzynski downloaded confidential and proprietary Mars business information,

uploaded confidential and proprietary Mars business information to his JAB-issued laptop, and

shared confidential and proprietary Mars business information on a number of occasions with his

colleagues at JAB and Pret Panera.

       109.     Szarzynski is the COO of DC-based Pret Panera and was physically in DC for

several meetings with JAB and Pret Panera personnel, supporting the conclusion that he shared

Mars’ confidential and proprietary information in DC.

       110.     Szarzynski installed at least three personal hard drives to his Mars laptop while he

was in DC, supporting the inference that he downloaded Mars information while in DC.

       111.     The confidential and proprietary business information that Szarzynski

downloaded, used, and provided to JAB and Pret Panera included Mars’ trade secrets.

       112.     Mars protects its confidential business information by (among other things),

making confidentiality provisions part of employment packages, limiting access to confidential

information to Mars personnel with a business need for the information, requiring Mars

personnel to encrypt and password-protect the confidential information when transmitting or

storing them electronically, requiring hard copies of documents containing confidential

information to be shredded after use, requiring passwords to access Mars devices such as laptops,

and requiring two-factor identification for remote log-in to Mars systems. Such information was

accessible to Szarzynski by virtue of his high-level executive positions at Mars.




                                                 21
               Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 22 of 28



        113.     In addition to limiting access to such information, Mars requires executives like

Szarzynski who do have access to such information to sign contracts that restrict their ability to

disclose and share such information.

        114.     Mars’ confidential and proprietary information, including its trade secrets, derives

independent economic value from not being generally known to and not being readily

ascertainable through proper means by another person who can obtain economic value from the

disclosure or use of the information. That information is used in Mars’ businesses.

        115.     Mars’ trade secrets would be difficult and expensive for a competitor to acquire

by fair means, and Mars spends a significant amount of money and effort in developing its trade

secrets for its businesses’ benefit.

        116.     Looking just at the names of some of the documents bespeaks their confidentiality

and importance to Mars: “Vet Health International Strategy x Board-5-10-18,” “Japan Market

insights,” “Portfolio assessment – Food View and summary of approach,” and “Mars Inc strategy

– Segment presentation – Food.”

        117.     Szarzynski had no right to take or retain such Mars business information, which

included trade secrets concerning Mars finances, strategic planning, potential acquisition targets,

and profitability in particular markets.

        118.     JAB and Pret Panera knew or had reason to know that Szarzynski was not

permitted to use, retain, or share confidential Mars business information, because of their

background knowledge of statutory and common law and business practices, as well as because

Mars copied JAB’s CEO on a May 2019 letter to Szarzynski reminding him of his confidentiality

obligations. JAB and Pret Panera nonetheless acquired Mars trade secrets from Szarzynski.

        119.     Szarzynski, JAB, and Pret Panera are liable for these acts under the District of




                                                  22
              Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 23 of 28



Columbia Uniform Trade Secrets Act.

       120.     Mars did not authorize or consent to the disclosure or use of its trade secrets.

       121.     Mars has been damaged by Szarzynski’s, Pret Panera’s, and JAB’s acts in an

amount to be determined at trial.

       122.     Mars is entitled to compensatory damages for its losses caused by the

misappropriation of its trade secrets as well as damages for the unjust enrichment to Szarzynski

and JAB by virtue of their misappropriation under D.C. Code § 36-403(a).

       123.     Szarzynski’s, JAB’s, and Pret Panera’s acts have been willful and malicious such

that exemplary damages are warranted under D.C. Code § 36-403(b).

       124.     Szarzynski’s, JAB’s, and Pret Panera’s conduct also has caused irreparable and

incalculable harm to Mars, and the injuries are ongoing. Unless enjoined, Szarzynski’s, JAB’s,

and Pret Panera’s conduct will cause further irreparable and incalculable injuries—among others,

the continued use of Mars’ trade secrets in the furtherance of their own business—for which

Mars has no adequate remedy at law. Mars therefore seeks injunctive relief under D.C. Code §

36-403(a).

                                 THIRD CLAIM FOR RELIEF
                                         FRAUD
                                     Against Szarzynski

       125.     Mars repeats and realleges each and every allegation set forth above and

incorporates them herein by reference.

       126.     During his tenure as a Mars employee, Szarzynski incurred expenses while

performing work for JAB and Pret Panera.

       127.     He submitted those expenses to Mars for payment, thus falsely representing to

Mars that the expenses were for Mars-related business.




                                                 23
              Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 24 of 28



       128.     Mars either paid for the JAB- and Pret Panera-related travel expenses directly or

reimbursed Szarzynski for the expenses.

       129.     Absent Szarzynski’s misrepresentation that these expenses were incurred for

Mars-related business, Mars would not have paid for or reimbursed Szarzynski for them.

       130.     Szarzynski was aware that his statements were false and made the representation

to Mars that these were Mars-related expenses with the intent to deceive.

       131.     Although it is difficult to determine the full extent of Szarzynski’s

misrepresentations without the benefit of discovery, at a minimum Szarzynski improperly:

           a. Charged breakfast at a Panera while en route to a JAB meeting in DC at 7:31 AM

                on January 9, 2019 to a Mars corporate credit card;

           b. Subsequently submitted the receipt from Panera to Mars as if it were a Mars

                business expense when in fact it was not;

           c. Charged a hotel stay at the Park Hyatt Washington, DC on the night of January 9,

                2019 to a Mars corporate credit card (on the morning of January 10, 2019),

                although he conducted no Mars business that necessitated being in DC on that

                date;

           d. Charged breakfast at the Blue Duck Tavern in the Park Hyatt Washington, DC on

                the morning of January 10, 2019 before a JAB meeting in DC to a Mars corporate

                credit card;

           e. Submitted the receipt from the Park Hyatt Washington, DC including the January

                9, 2019 hotel stay and the January 10, 2019 breakfast to Mars as if it were a Mars

                business expense when in fact it was not;

           f. Charged an Uber ride to Dulles from JAB’s DC offices on the afternoon of




                                                 24
              Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 25 of 28



                January 10, 2019 for a flight to Heathrow to conduct JAB business to a Mars

                corporate credit card.

           g. Submitted the receipt for the Uber ride to his Mars assistant as if it were a Mars

                expense, forwarding her the email receipt from Uber at 3:04 PM on that January

                10, 2019;

           h. Instructed his assistant, on December 19, 2018, to book a flight from Dulles to

                Heathrow for January 10, 2019 as if it were a Mars trip when in fact he was

                headed to JAB’s London offices;

           i. Instructed his assistant, on December 19, 2018, to book a Business Class

                Heathrow Express airport rail ticket from Heathrow to Paddington Station in

                London on January 10, 2019 while en route to a meeting at JAB’s London offices;

           j. Submitted a London Underground ticket purchased on January 11, 2019 for local

                travel within London while conducting JAB business (and not performing Mars-

                related work) to Mars for reimbursement as a business expense;

           k. Instructed his assistant, on January 1, 2019, to book a round-trip first class train

                ticket from Brussels to London for travel on January 24, 2019 to meet with JAB

                personnel in JAB’s London offices, falsely assuring her that JAB would

                reimburse Mars for the JAB-related travel.

       132.     As a result of Szarzynski’s fraudulent travel charges, Mars has been damaged in

an amount to be determined at trial.




                                                25
              Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 26 of 28



                               FOURTH CLAIM FOR RELIEF
                                     CONVERSION
                                    Against Szarzynski

       133.     Mars repeats and realleges each and every allegation set forth above and

incorporates them herein by reference.

       134.     During his tenure as a Mars employee, Szarzynski incurred travel expenses while

performing work for JAB.

       135.     He submitted those expenses to Mars for payment, thus falsely representing to

Mars that the expenses were for Mars-related business.

       136.     Mars either paid for the JAB-related travel expenses directly or reimbursed

Szarzynski for the expenses.

       137.     Absent Szarzynski’s misrepresentation that these expenses were incurred on

Mars’ behalf, Mars would not have paid for or reimbursed Szarzynski for them.

       138.     Mars has been deprived of ownership, dominion, and control of the money it paid

to Szarzynski as a result of Szarzynski’s misrepresentation as to the nature of the travel expenses.

As a result, Mars has been damaged in an amount to be determined at trial.

                                 FIFTH CLAIM FOR RELIEF
                                   UNJUST ENRICHMENT
                                    Against All Defendants

       139.     Mars repeats and realleges each and every allegation set forth above and

incorporates them herein by reference.

       140.     Szarzynski, JAB, and Pret Panera obtained a substantial benefit from wrongfully

obtaining, retaining, sharing, and using Mars’ trade secrets.

       141.     Szarzynski, JAB, and Pret Panera also obtained a benefit from Mars paying for

Szarzynski’s JAB-related business travel.




                                                26
              Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 27 of 28



       142.     Under the circumstances, it is unfair for Szarzynski, JAB, and Pret Panera to

retain such benefits without payment.

       143.     Mars has been damaged by Szarzynski’s, JAB’s and Pret Panera’s conduct in an

amount to be determined at trial.

                                     PRAYER FOR RELIEF

       For the reasons set forth herein, Mars seeks the following in a judgment:

       A.       An order permanently enjoining Szarzynski, and JAB, Pret Panera, and their

respective officers, agents, servants, and employees, from possessing, using, or sharing with

others any Mars confidential business information;

       B.       For an order requiring Szarzynski, JAB, and Pret Panera to purge all Mars

confidential business information and all material derived therefrom, which purge will be

verified by an independent source that reports to the Court;

       C.       For all other injunctive relief the Court deems appropriate;

       D.       For an award of actual damages as measured by the losses caused by the

misappropriation of Mars’ trade secrets;

       E.       For an accounting and disgorgement of profits or gains to Szarzynski, JAB, and

Pret Panera through their misappropriation of Mars’ trade secrets;

       F.       For a finding that Szarzynski, JAB, and Pret Panera willfully and maliciously

misappropriated Mars’ trade secrets;

       G.       For statutory exemplary damages based on Szarzynski’s, JAB’s, and Pret Panera’s

willful and malicious misappropriation of Mars’ trade secrets;

       H.       For an accounting and disgorgement of the benefits arising to Szarzynski and JAB

from Mars’ payment for Szarzynski’s JAB-related business travel;




                                                 27
            Case 1:20-cv-01344 Document 1 Filed 05/20/20 Page 28 of 28



       I.     For damages for Szarzynski’s conversion of Mars property by misrepresenting

JAB business expenses to Mars as being Mars business expenses;

       J.     For damages from Szarzynski’s business-expense fraud;

       K.     For an award of Mars’ costs and reasonable attorney’s fees as permitted by law;

       L.     For pre-judgment and post-judgment interest according to law;

       M.     For exemplary and punitive damages to the extent available; and

       N.     For such further and additional relief that the Court may deem just and proper.

                                        JURY DEMAND

       Mars demands a trial by jury on all issues properly tried to a jury.



Dated: May 20, 2020
                                                             Respectfully submitted,

                                                             By: /s/ David Randall J. Riskin
                                                             Dane Butswinkas
                                                                     D.C. Bar No. 425056
                                                             David Randall J. Riskin
                                                                     D.C. Bar No. 992710
                                                             WILLIAMS & CONNOLLY LLP
                                                             725 12th Street, N.W.
                                                             Washington, DC 20005
                                                             Telephone: (202) 434-5000
                                                             Facsimile: (202) 434-5029
                                                             dbutswinkas@wc.com
                                                             driskin@wc.com

                                                             Attorneys for Mars, Incorporated




                                                28
